     Case 8:19-cv-00871-JDE Document 27 Filed 05/08/20 Page 1 of 1 Page ID #:830




 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   RUBY VILLANERA,                       ) Case No. 8:19-cv-00871-JDE
                                           )
12                                         )
                       Plaintiff,          ) JUDGMENT
13                                         )
                  v.                       )
                                           )
14                                         )
     ANDREW M. SAUL,
                                           )
15   Commissioner of Social Security,      )
                                           )
16                                         )
                       Defendant.          )
17                                         )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that that the decision of the
21   Commissioner of Social Security is affirmed and this matter is dismissed with
22   prejudice.
23
24   Dated: May 08, 2020
25
                                               ______________________________
26                                             JOHN D. EARLY
27                                             United States Magistrate Judge
28
